           Case 3:20-cv-00066-MPS Document 38 Filed 04/27/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

RYAN MUCAJ, et al.                                    :       CIVIL ACTION NO.
  Plaintiffs                                          :       3:20-cv- 00066 (MPS)
                                                      :
      v.                                              :
                                                      :
UNIVERSITY OF CONNECTICUT, et al.                     :
  Defendants                                          :       APRIL 27, 2020


               DEFENDANTS' RESPONSE TO THE COURT’S ORDER OF
              APRIL 20, 2020 AND PLAINTIFFS FILING OF APRIL 17, 2020

       The defendants respectfully submit this memorandum in response to this Court’s order

dated April 20, 2020 (No.37) and the plaintiffs’ filing dated April 17, 2020 (No.36).

       In its most recent order the Court instructs the defendants to respond to three questions,

namely: i) whether the University of Connecticut (“UConn”) expects to reopen its dormitories

this semester; ii) whether the University expects to impose any other sanctions or take any

further action against the plaintiffs as a result of the events in the early morning hours of October

11, 2019 that led to the investigatory findings and recommended sanctions that are the subject of

the complaint; and iii) whether the plaintiffs’ motion for a preliminary injunction should be

denied as moot.

       The first question is easily addressed. The University has closed its dormitories for the

balance of this semester, and given the parties understand that both plaintiffs expect to graduate

after this semester, the housing issue is indeed moot.

       Answers to the other two questions require further discussion.

       With respect to the second question, the two disciplinary matters, as reflected by the

admitted evidence, reflect that as of the date of this Court’s temporary restraining order (“TRO”)

dated January 16, 2020 (No. 14), Ms. Kytan, the University investigator, had concluded her
         Case 3:20-cv-00066-MPS Document 38 Filed 04/27/20 Page 2 of 4



investigation and had written up and provided to the plaintiffs her findings and recommended

sanctions. Defendants’ Proposed Finding of Fact 18 and 19 (“DFF 18, 19”) (No.30). Plaintiffs --

having rejected the option of attending an administrative conference at which case resolution

forms would have been executed thereby ending the matter -- perforce under the Student Code

thereby elected the option of a hearing. Then, of course, plaintiffs filed this lawsuit seeking to

halt the hearing, which was in turn halted by the TRO. Id.; January 29, 2020 Hearing Transcript

at pages 21, 26 (“T. 21, 26”).

        The complaint and the motions for preliminary relief in this matter make it abundantly

clear that plaintiffs do not wish any administrative hearing on the investigator’s findings and

recommendations to go forward. Defendants interpret this as a waiver of plaintiffs’ right under

the Student Code to such a hearing. Indeed, they cannot interpret it otherwise. This leaves the

proposed findings and recommendations in effect as the last word on these matters. While the

complaint at paragraph 4 notes the proposed housing sanction “was among other things

[sanctions],” at paragraph 88 the complaint refers to the “imminent harm” allegedly justifying

preliminary relief as the threat of the “sanction,” singular, thereby referring to the housing

sanction only. The other two recommended sanctions were a warning, which requires no further

elucidation, and an educational component, about which the Court heard detailed testimony. DFF

34, 35; T. 25, 27, 28. Given that the plaintiffs will no longer be students after the end of this

semester when they graduate, the warning and the educational component are of no practical

consequence, since neither the warning(s) nor the educational component (even if not completed)

would be reported to any academic institutions they applied to in the future, and thus could only

be learned of through Internet searches, which would themselves have yielded no information

but for the publicity surrounding plaintiffs’ filing of the lawsuit. DFF 48; T. 37. While under



                                                  2
          Case 3:20-cv-00066-MPS Document 38 Filed 04/27/20 Page 3 of 4



controlling State law UConn cannot erase or destroy the investigator’s findings and

recommendations (see Conn, Gen. Stat. § 11-8a), under the Family and Educational Rights and

Privacy Act, 20 U.S.C §§ 1232g, et seq. and its regulations, these records would not be disclosed

absent the plaintiffs’ written consent, subject to certain limited exceptions (34 CFR §§ 99.30 -

99.31); the Connecticut Freedom of Information Act incorporates FERPA’s protections. Conn.

Gen. Stat. § 1-210(b)(17). This leaves the only potential consequence as arising only if the

plaintiffs apply to a UConn program in the future, at which point the failure to complete the

educational component may need to be addressed.

               This Court in its recent order cites to Federal Defenders of New York, Inc. v.

Federal Bureau of Prisons, 954 F.3d 118, 126-27 (2d Cir.2020), which held that for a case to be

moot, it must be clear that the allegedly wrongful behavior could not be reasonably expected to

recur. Here, the complaint’s allegations of wrongful behavior refer to the conduct of the

University’s investigation, and the allegedly wrongful risk of loss of University housing.

Complaint, paragraph 4. While the defendants deny they engaged in any wrongful conduct, they

also do not believe it can be reasonably expected that these plaintiffs would again be the subject

of UConn’s disciplinary processes or any loss of University housing. Only plaintiffs can know

whether they might ever apply to UConn in the future, but that unlikely contingency need not be

the subject of preliminary injunctive relief from this Court. City of Los Angeles v. Lyons, 461

U.S. 95, 110-11 (1983). Given these facts, in answer to the third question, the defendants believe

plaintiffs’ claim for preliminary injunctive relief is moot.




                                                  3
          Case 3:20-cv-00066-MPS Document 38 Filed 04/27/20 Page 4 of 4



                                               DEFENDANTS
                                               UNIVERSITY OF CONNECTICUT, ET AL.

                                               WILLIAM TONG
                                               ATTORNEY GENERAL


                                         BY: /s/ Ralph E. Urban
                                             Ralph E. Urban
                                             Assistant Attorney General
                                             ct00349
                                             165 Capitol Avenue
                                             Hartford, CT 06106
                                             Tel: (860) 808-5210
                                             Fax: (860) 808-5385
                                             Email: ralph.urban@ct.gov



                                        CERTIFICATION
       I hereby certify that on April 27, 2020, a copy of the foregoing Defendants’ Response to

the Court’s Order of April 20, 2020 and Plaintiffs’ Filing of April 17, 2020 was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                               /s/ Ralph E. Urban
                                               Ralph E. Urban
                                               Assistant Attorney General




                                                  4
